DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/21.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bai (US 2017/0247588) or Bai et al. (US 2018/0298253).
	In ¶’s 8 and 12, Bai teach a polyurethane dispersion comprising a polyurethane prepolymer and 1.5% to 6% of ionic surfactant, wherein polyurethane prepolymer comprises polymerized units from preferable up to 35% of a monomeric aromatic diisocyanate, 30% to 65% of a polyether polyol, and 15 to 30% of a polyester polyol; wherein organic solvent is preferably not used in the preparation of the polyurethane prepolymer.
	In ¶’s 10-12 and 23, Bai et al. teach a polyurethane dispersion comprising a polyurethane prepolymer and 1.5% to 6% of ionic surfactant, wherein polyurethane prepolymer comprises polymerized units from preferable up to 35% of a monomeric aromatic diisocyanate, 20% to 85% of a polyether polyol, and 0.1 to 30% of a polyester polyol; wherein organic solvent is preferably not used in the preparation of the polyurethane prepolymer.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)/(a)(2) are met.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3 is rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, 35 U.S.C. 103(a) as being unpatentable over Bai or Bai et al.
	While, Bai or Bai et al., above do not expressly teach the disclosed the %NCO of the claimed polyurethane prepolymer, it is reasonable that the polyurethane prepolymer of Bai or Bai et al. would possess the presently claimed %NCO since the polyurethane prepolymer of Bai or Bai et al. is essentially the same as the claimed composition, and the process for preparing the polyurethane prepolymer is essentially the same.   The USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort, and an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE